Richland App. No. 96CA85. This cause is pending before the court as an appeal of right from the decision of the Court of Appeals for Richland County entered on November 18,1996. It appearing to the court that the record in this cause was filed on December 24, 1996, but the receipt of the record inadvertently was not docketed until March 14, 1997,
IT IS ORDERED by the court, sua sponte, that appellant’s merit brief shall be due within forty days of the date of this entry, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.